Title: From George Washington to John McDowell, 13 June 1798
From: Washington, George
To: McDowell, John



Sir,
Mount Vernon 13th June 1798

An ardent wish that young Custis should apply closely to his studies, & conduct himself with propriety under your auspices induces me to give you the trouble of receiving these enquiries, and to know if he is in want of any thing that can be provided for him, by Sir Your obedt & Very Hble Servt

Go: Washington


What is the course of his studies, at present.

